DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        CULLAN F. MEATHE, 2519 AQUA VISTA BLVD., LLC,
                          Appellant,

                                    v.

         CITIBANK, N.A., as Trustee for FDIC 2010-RI TRUST,
                              Appellee.

                              No. 4D16-3117

                         [September 20, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE
14015591.

    Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale,
for appellant.

   Nancy M. Wallace and Ryan D. O'Connor of Akerman LLP,
Tallahassee, and William P. Heller of Akerman LLP, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.